 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 9                                            AT SEATTLE
10   Armacell LLC,                                     No. C19-506 RSM

11                          Plaintiff,                 STIPULATED MOTION AND ORDER
                                                       LIFTING DEADLINES AND SETTING
12            v.                                       STATUS REPORT

13   Bailey Sales & Associates Inc.,

14                          Defendant.

15

16                                            STIPULATION

17            Plaintiff Armacell LLC (“Armacell”) and Defendant Bailey Sales & Associates Inc.

18   (“Bailey Sales”) are engaging in good faith settlement discussions scheduled to take place over

19   the next six weeks. To support those discussions, and in order to avoid litigation costs and

20   potentially unnecessary judicial resources, the parties agree and respectfully request that case

21   deadlines and pending motion practice be stayed during the period scheduled for settlement

22   discussions. Therefore, by this stipulated motion, the parties seek relief from the Order

23   Regarding Initial Disclosures and Joint Status Report (Dkt. 36), so that the deadlines therein can

24   be postponed until after the settlement discussion period, and thereby potentially avoided. The

25   parties further agree that Armacell’s motion to dismiss (Dkt. 46) should be taken off calendar for

26

     STIPULATED MOTION AND ORDER LIFTING
     DEADLINES AND SETTING STATUS REPORT
     (No. 2:19-cv-00506-RSM) - 1                                                     STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     101928623.2 0070284-00001                                                     Telephone 206.624.0900
 1   the June 7, 2019 note date, subject to re-notice in the future if settlement discussions are

 2   unsuccessful.

 3            To insure this matter remains active on the Court’s docket and to avoid undue delay if

 4   settlement discussions are not successful, the parties stipulate and agree to provide a status report

 5   to the Court by no later than June 28, 2019.

 6

 7            DATED this 15th day of May, 2019.

 8

 9    SUMMIT LAW GROUP                                    STOEL RIVES LLP
10
      s/ Philip McCune                                    s/ Vanessa Power
11    Philip S. McCune, WSBA No. 21081                    Vanessa Soriano Power, WSBA No. 030777
      315 5th Ave. S., Suite 1000                         600 University Street, Suite 3600
12    Seattle, WA 98104                                   Seattle, WA 98101
      Telephone: 206-676-7038                             Telephone: 206-624-0900
13    philm@summitlaw.com                                 vanessa.power@stoel.com
14
      Pressly M. Millen, pro hac vice                     Daniel E. Beederman, pro hac vice
15    Samuel B. Hartzell, pro hac vice                    Matthew P. Tyrrell, pro hac vice
      WOMBLE BOND DICKINSON LLP                           SCHOENBERG FINKEL NEWMAN &
16
      555 Fayetteville St., Suite 1100                    ROSENBERG LLC
17    Raleigh, NC 27601                                   222 South Riverside Plaza, Suite 2100
      Telephone: 919-755-2135                             Chicago, IL 60606
18    press.millen@wbd-us.com                             Telephone: 312-648-2300
                                                          daniel.beederman@sfnr.com
19    Attorneys for Plaintiff Armacell LLC                matthew.tyrrell@sfnr.com
20                                                        Attorneys for Defendant Bailey Sales &
                                                            Associates Inc.
21

22

23

24

25

26

     STIPULATED MOTION AND ORDER LIFTING
     DEADLINES AND SETTING STATUS REPORT
     (No. 2:19-cv-00506-RSM) - 2                                                     STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     101928623.2 0070284-00001                                                     Telephone 206.624.0900
 1                                               ORDER

 2            The Stipulated Motion is GRANTED. The parties shall file a status report with the

 3   Court by June 28, 2019.

 4
              DATED this 16th day of May 2019.
 5

 6

 7
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10
     Presented by:
11

12    SUMMIT LAW GROUP                                  STOEL RIVES LLP
13
      s/ Philip McCune                                  s/ Vanessa Power
14    Philip S. McCune, WSBA No. 21081                  Vanessa Soriano Power, WSBA No. 030777
      315 5th Ave. S., Suite 1000                       600 University Street, Suite 3600
15                                                      Seattle, WA 98101
      Seattle, WA 98104
16    Telephone: 206-676-7038                           Telephone: 206-624-0900
      philm@summitlaw.com                               vanessa.power@stoel.com
17

18    Pressly M. Millen, pro hac vice                   Daniel E. Beederman, pro hac vice
      Samuel B. Hartzell, pro hac vice                  Matthew P. Tyrrell, pro hac vice
19    WOMBLE BOND DICKINSON LLP                         SCHOENBERG FINKEL NEWMAN &
      555 Fayetteville St., Suite 1100                  ROSENBERG LLC
20    Raleigh, NC 27601                                 222 South Riverside Plaza, Suite 2100
      Telephone: 919-755-2135                           Chicago, IL 60606
21
      press.millen@wbd-us.com                           Telephone: 312-648-2300
22                                                      daniel.beederman@sfnr.com
      Attorneys for Plaintiff Armacell LLC              matthew.tyrrell@sfnr.com
23
                                                        Attorneys for Defendant Bailey Sales &
24                                                        Associates Inc.
25

26

     STIPULATED MOTION AND ORDER LIFTING
     DEADLINES AND SETTING STATUS REPORT
     (No. 2:19-cv-00506-RSM) - 3                                                  STOEL RIVES LLP
                                                                                       ATTORNEYS
                                                                  600 University Street, Suite 3600, Seattle, WA 98101
     101928623.2 0070284-00001                                                  Telephone 206.624.0900
